Court of Appeals
of the State of Georgia

                                     ATLANTA,              February 15, 2017

The Court of Appeals hereby passes the following order:

A17E0035. MAYS v. THE STATE.

      The appellant’s motion for out-of-time application for discretionary appeal
from the denial of a motion to set aside a judgment is hereby DENIED.

                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta, 02/15/2017
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.